DETAILED ACTION
This supplemental non-final rejection serves to replace the one dated 10/1/2021 to correct a typographical error in the Priority section and to add an additional provisional double patenting rejection.  U.S. Provisional Application 61/359,675 has been corrected to U.S. Provisional Application 61/359,674 below. An additional provisional double patenting rejection over U.S. Application 16/429,349 has been added.  The remainder of the rejection remains unchanged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The instant application contains the following continuity data: 
    PNG
    media_image1.png
    141
    690
    media_image1.png
    Greyscale

Claims 8-24 are directed to subject matter that was introduced for the first time in U.S. Application 14/667,155, filed 3/24/2015.  The previous applications did not disclose the funnel including bellows for increased flexibility.   This is disclosed for the first time in [0086] in U.S. Application 14/667,155.  Therefore, the earliest disclosure for the subject matter of claims 8-24 and thus the effective filing date for the subject matter of is 3/24/2015.
Claim 25 is directed to subject matter that was introduced for the first time in U.S. Provisional Application 61/359,674, filed 6/29/2010.  The previous provisional application did not using radio frequency to assist in penetrating of target tissue.   This is disclosed for the first time page 16, ll. 7-10 in U.S. Provisional Application 61/359,675.  Therefore, the earliest disclosure for the subject matter of claim 25 and thus the effective filing date for the subject matter of is 6/29/2010.	

Claim Objections
Claim 8 is objected to because of the following informalities:  “a bellows” should recite - - bellows - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the stationary needle”.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner will interpret the term to mean “the piercing element” as introduced in claim 8.  A stationary needle is not introduced until claim 22, which claim 20 is not dependent upon.
Claim 24 recites the limitation "the rib or spine member".  There is insufficient antecedent basis for this limitation in the claim.  The rib or spine member is recited for the first time in claim 16, which claim 24 is not dependent upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat et al (US 2007/0293724).
Claim 25. Saadat et al discloses a device for transseptal access ([0002]), comprising: an elongated member (320) having a proximal end and a distal end, a funnel (322) coupled to the elongated member at the distal end, the funnel having a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunis (US 2011/0264072) in view of Nishina et al (US 2009/0281429).
Claim 8. Kunis discloses a device for transseptal access ([0010]), comprising: an elongated member (12) having a proximal end and a distal end, a funnel (24) coupled to the elongated member at the distal end, the funnel having a proximal end with a first radius and a distal end with a second radius, the second radius greater than the first radius, the funnel having a retracted configuration and an expanded configuration, the expanded configuration defining an interior ([0024]); such that the elongated member and the funnel are configured to be delivered to a septal location (Figs. 1-2), and such that the funnel is configured to transition from the retracted configuration to the expanded configuration, and such that a pressure lumen is defined in the elongated member extending from the proximal end and into the interior of the funnel ([0024]-[0033]); and a piercing element (26) movable in a distal and proximal direction (this can be interpreted as the needle itself moving relative to other components in [0030], or the entire device can be moved and advanced to thereby moving the needle in [0022]), the piercing element configured to pierce the septum when the funnel is in the expanded configuration and when the funnel is coupled to the septum by a negative pressure (Figs. 2A-2G; [0025], [0034]).
Kunis discloses the funnel may have ribs (46) or pleats (44) ([0029], [0046]) but fails to explicitly disclose the funnel having bellows for increased flexibility. However, in 
 Claim 9. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the first radius is between about 3 French to 10 French and the second radius is between about 2.5 mm and 15 mm ([0011]). 
Claim 10. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the first radius is between about 5 French to 8 French and the second radius is between about 5 mm and 10 mm ([0011]). 
Claim 11. The combination discloses the invention substantially as claimed above, wherein Kunis discloses a fitting attached to the pressure lumen at the proximal 
Claim 12. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the fitting is configured to attach a syringe thereto ([0037]).
Claim 13. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the funnel further comprises a lip (48) formed at the distal end (0032]).
Claim 14. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the negative pressure source is configured to draw a negative pressure of between about that drawn by a 5 cc syringe and that drawn by a 100 cc syringe ([0008])
Claim 15. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the negative pressure source is configured to draw a negative pressure of between about that drawn by a 10 cc syringe and that drawn by a 20 cc syringe ([0008])
Claim 16. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the funnel further comprises a rib, a spine member, or a pleat (42) ([0029], Fig. 4). 
Claim 17. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the spine member is attached to the funnel ([0029]). 
Claim 18. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the funnel has a straight shape or a convoluted shape (Figs. 6A, 6B; [0033]). 
Claim 19. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the elongated member has further defined a guidewire lumen therein, the guidewire lumen (29) extending from the proximal end and into the interior of the funnel ([0031]).
Claim 20. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the retracted configuration, the funnel substantially surrounds the stationary needle ([0006], [0007], [0011], [0036]; Fig. 8).
Claim 21. The combination discloses the invention substantially as claimed above, wherein Kunis discloses in the expanded configuration, the funnel distal end extends further in a distal direction than does the piercing element (Figs. 1-3, 8; [0011]). 
Claim 22. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the piercing element is a stationary needle coupled to the elongated member at the distal end ([0024], this is under the interpretation in claim 8 that the phrase “a piercing element movable in a distal and proximal direction” is being interpreted as advancing and withdrawing the entire device, otherwise the claims would contradict each other).
Claim 23. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the piercing element is a dilator with a sharp tip ([0011], [0036]-[0038]). 
Claim 24. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the funnel is formed of a shape memory material or is formed of a polymer, and the rib or spine member is comprised of a shape memory metal ([0029]; Fig. 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,940,008 in view of Nishina et al. 
Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,220,134 in view of Nishina et al. 
Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,307,569 in view of Nishina et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the patent claims in other respects.
Claim 8 of the instant application adds the additional feature of the funnel including bellows for increased flexibility absent from claim 1 of all three patents.  
	
Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Application 16/429,349 in view of Nishina et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the co-pending application claims in other respects.
Claim 8 of the instant application adds the additional feature of the funnel including bellows for increased flexibility absent from claims 1, 21 and 22 of co-pending application.  However, in a field reasonably pertinent to the particular problem with which the applicant was concerned, Nishina et al discloses a medical instrument having a flexible hood (14) provided with bellows (14b) for increased flexibility ([0071], elastically deformable/contracted).  The instrument is provided with a piercing element (30) disposed inside the hood to engage tissue (90, 91) via suction (in lumen 23) in an 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,940,008 in view of Saadat et al. 
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,220,134 in view of Saadat et al.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,307,569 in view of Saadat et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the patent claims in other respects.
Claim 25 of the instant application adds the additional feature of the piercing element employing radio frequency to assist in penetration of target tissue absent from claim 1 of all three patents.  However, in the same field of endeavor, Saadat et al 

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Application 16/429,349 in view of Saadat et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the co-pending application claims in other respects.
Claim 25 of the instant application adds the additional feature of the piercing element employing radio frequency to assist in penetration of target tissue absent from 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATHERINE M SHI/Primary Examiner, Art Unit 3771